Citation Nr: 1816802	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals, separation, acromioclavicular joint, left shoulder with degenerative changes.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1980 to November 1980, August 1986 to December 1986 and from September 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi. 

In addition, the Board notes that the most recent March 2017 supplemental statement of the case phrased the Veteran's current claim as including consideration of associated headaches.  However, the Veteran's cerviogenic headache condition has been separately rated as noncompensable and he did not appeal or express dissatisfaction with this rating following the RO's denial of an increase rating in November 2014.  Therefore, the Board does not consider it a part of the current appeal.


FINDING OF FACT

The Veteran's left shoulder disability has been manifested by limited motion, pain, and weakness during the entire appeal period, most closely approximating motion limited to the shoulder level.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected residuals, separation, acromioclavicular joint, left shoulder with degenerative changes have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5010-5203 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initial Considerations

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381(Fed. Cir. 2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Increase Rating General Regulations

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43. 

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has a noncompensable rating and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.


Shoulder Specific Regulations

For clarity, the Board notes that at the time of service connection in 1991 the Veteran's shoulder was rated solely under DC 5203.  However, prior to the 20 year period for protection, the RO issued a May 2007 rating decision increasing his rating to 20 percent and altering his DC to 5010-5203.  See 38 C.F.R. § 3.951 (b); see also Murray v. Shinseki, 24 Vet. App. 240 (2011) (held that the change of diagnostic codes under which Veteran's disability was rated was error where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation).  Thereafter, in March 2017, the RO issued a decision and adjoining SSOC by evaluating the shoulder under DC to 5201 on the basis that the Veteran's disability should have always been rated under DC 5201. See Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011) (changing of a diagnostic code to a more appropriate diagnostic code can be warranted under some circumstances and does not necessarily result in a de facto reduction of disability rating). Particularly, the RO cited to the record lacking evidence of clavicle or scapula dislocation, malunion, or nonunion which is requisite for a compensable rating under 5203. 

The Board agrees with this course of action.  DC 5203 does not fit the symptomatology associated with the Veteran's current residuals.  As will be discussed below, the record is negative for any indication that during the pertinent period on appeal the Veteran suffered from clavicle or scapula dislocation, malunion, or nonunion.  Comparatively, DC 5201 specifically addresses limitation of motion of the arm which has been the primary assertion of the Veteran.  Additionally, such limited motion is seen throughout the clinical, examination, and lay evidence of record.  

Moreover, this change in code does not equate to a reduction or severance.  The Veteran's 20 percent rating for his shoulder disability has never decreased.  Rather, his current rating equals the maximum benefit possible under DC 5203 and DC 5201 allows for higher potential ratings.  Therefore, the Board is in agreement with the uncontested actions of the RO that 5201 is and has always been the most appropriate DC for the Veteran's disability.  The Board will address the claim accordingly.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Under DC 5201 addresses limitation of motion of the arm.  It establishes a 20 percent rating for limitation in the minor extremity at shoulder level.  The maximum rating of 30 percent rating in the minor extremity is reserved for limitation to 25 degrees from the side.  Normal arm range of motion is from 0 to 180 degrees flexion and abduction.  38 C.F.R. § 4.71 (2017). 

The Federal Circuit held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The DC does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm. Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).  See also Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (rejecting argument that one disability manifesting in multiple symptoms could receive two separate ratings within a particular diagnostic code "unless the regulation expressly provides otherwise").

Hyphenated DCs, here 5010-5203, are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Under DC 5203, a 10 percent rating is assigned for impairment of the clavicle or scapula where the impairment is manifested by a malunion of the clavicle or scapula or the nonunion of the joint without loose movement.  A 20 percent rating is warranted if there is a nonunion of the joint with loose movement or a dislocation of the joint.  Alternatively, the condition can be rated on functional impairment of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203 (2017).

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings in turn will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Also according to DC 5003, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. And a higher 20 percent rating is warranted for this with occasional incapacitating exacerbations.  Note (1) indicates these ratings will not be combined with ratings based on limitation of motion.  Note (2) indicates these ratings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

Finally, the Board notes that the Veteran has been denied service connection for left upper extremity radiculopathy and he did not appeal this denial.  See November 2015 Rating Decision.

Factual Background

In May 2013, the Veteran sought treatment from a VA physician as he had been suffering from severe shoulder pain which had been present for several weeks.  He reported that he had no relief even with nonsteroidal medications and his symptoms were worse with movement.  The physician noted that the Veteran had severe difficulty rising above 90 degrees in his left shoulder. 

On November 2014 VA shoulder examination, the Veteran reported that he felt as if his shoulder was "wound real tight like a rubber pain [sic]."  He reported continuing to treat his left shoulder with Bengay and arthritis strength BC powders along with a heating pad.  In describing flares, the Veteran reported that his shoulders hurt "sometimes from the neck to the back of the shoulder and with moving both arms," he reported the symptoms last until he could stretch.  He did not report function loss or functional impairment of the joint or extremity.  

As to ROM, the Board acknowledges some ambiguity in the examiner's findings.  Specifically, the examiner appears to have used the right shoulder ROM findings under the section associated with the left shoulder.  To that end, the examiner found the Veteran had full ROM in the left shoulder, but thereafter discussed right shoulder symptomatology of pain on palpation of the right humeral head.  Comparatively for the right shoulder, the examiner noted abnormal findings of flexion 0 to 160, abduction 0 to 160, external rotation 0 to 45, and internal rotation 0 to 80.  The examiner thereafter concluded by discussing left shoulder pain on palpation over the humeral head and over the A/C.  

That said, the Board considers the placement of these findings to be a typographical error and will accord the greater decreased ROM to the left shoulder and not his right.  Correspondingly, the examiner's notation of additional factors contributing to disability of the right shoulder of lessened movement than normal due to ankylosis, adhesion, etc. and pain throughout the ROM will be attributed to his left shoulder.  

Regarding the remaining examination report, muscle strength testing was 5/5.  Examination was negative for diagnosed ankylosis.  Examination was positive for rotator cuff conditions on the left shoulder with positive Hawkins's impingement test, external rotation/infraspinatus strength test, lift-off subscapularis test, and cross-body adduction test, but a negative empty-can test.  The Veteran had no shoulder instability, dislocation or labral pathology.  AC joint impairment was noted again as residuals, separation, acromioclavicular joint of the left shoulder with tenderness on palpation.  He did not have loss of head, nounion, or fibrous union of the humerus or malunion of the humerus with moderate or marked deformity.  A scar was present, but was not equal to or greater than 39 square cm.  No assistive devices were noted and the severity of his left shoulder impairment was not equivalent to that equally served by amputation.  Diagnostic testing was conducted and revealed multilevel degenerative changes in the cervical spine which the examiner construed as accounting for the upper extremity radicular type pain described by the Veteran.  There was no evidence of crepitus.  Functional impact was left shoulder pain greater than right after working at laundry mat.

As to Deluca, the examiner opined that there was no additional limitation of motion after repetitive motion testing, no weakened movement, excess fatigability and/or incoordination.  The examiner noted that in a normal non-clinical setting the Veteran could potentially have an increase in the amount of pain and potentially have further decrease in functional capacity during flare ups and/or with repetitive motion/use over time.  However, such could not be determined without resorting to mere speculation, as the examiner does not have access to the Veteran for obtaining such metrics when the Veteran is outside of the clinical arena.

Within the September 2015 Informal Conference Report, the Veteran reported solely seeking treatment through VA and not having recent treatment for his shoulder.  He reported treated his symptoms with his own medication.

On November 2015 VA examination, diagnosis was AC joint separation and degenerative arthritis.  The Veteran reported that his left shoulder pain had progressively worsened over the years to the point of daily pain averaging about 6/10 in severity.  He reported his pain was worse in the morning due to sleeping on his left side at night.  At the time of examination, he did not take any nonsteroidal anti-inflammatory drugs for pain relief.  Instead, he applied Bengay to his left shoulder daily and used a whirlpool almost daily.  He reported chronic neck pain with numbness and tingling radiating down his left arm.  He denied requiring any assistive devices and was able to perform his activities of daily living without difficulty.   

Flare-ups were reported as occurring two to three times per week with pain increasing to 9/10 in severity.  He reported these symptoms typically occurred with activity, cold weather, or sleeping on his left side, and were relieved with stretching, Bengay, and using a whirlpool.  The Veteran did not report any functional loss or functional impairment.  ROM was abnormal with flexion 0 to 150, abduction 0 to 150, external rotation and internal rotation 0 to 80.  No change was noted on repetitive testing.  Pain was in flexion and abduction, but it did not result in/cause functional loss.  There was no pain in weight bearing or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was objective evidence of crepitus.  

The examiner noted that pain, weakness, fatigability and/or incoordination did not significantly limit functional ability with flare-ups.  Muscle strength was 5/5 and the examination was negative for ankylosis.  The examiner noted no rotator cuff conditions.  He did not have loss of head, nounion, or fibrous union of the humerus or malunion of the humerus with moderate or marked deformity.  A scar was present but was not equal to or greater than 39 square cm.  Diagnostic testing revealed stable degenerative changes.  The examiner also opined that the Veteran's reported left upper extremity radiculopathy was due to his cervical spine condition and not his left shoulder disability.

On March 2017 VA shoulder examination, diagnoses were shoulder impingement syndrome, glenohumeral joint osteoarthritis, AC joint arthritis, and AC joint separation.  The examiner explained that the Veteran's AC joint separation in service lead to residuals which caused his post traumatic AC joint arthritis, developing into glenohumeral arthritis, and now with symptoms of impingement which are typical of AC arthritis.  The examiner explained that this was not a change in diagnosis, but more a progression of his condition.  At the time of examination, the Veteran reported that he suffered from pain that felt as if it was deep in the bone and as if his shoulder was dead.  He reported being unable to reach behind his back.  He denied being able to lift an arm over his head or lift any weight.  Pain was worst at night as he slept on his left side.

The Veteran reported that his left shoulder pain could affect movement of his neck. He also reported being unable to lift significant weight overhead, sleep on his left side, or reach behind his back.  ROM was abnormal with flexion and abduction 0 to 135, external rotation 0 to 70, and internal rotation 0 to 75.  Pain was reported to begin by 90 degrees in flexion and abduction, and past 130 passively if he rotates his scapula.  He also had difficulty getting past 90 degrees in flexion and abduction.  Pain was noted on examination and indicated to cause functional loss.  Pain was present through flexion, abduction, and rotation.  Pain was present on weight bearing and there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  

The examiner indicated that the anterior shoulder was worst at the AC joint and biceps tendon.  There was evidence of crepitus.  The examiner also noted that the Veteran suffered from lessened movement due to ankylosis, adhesions, etc. and that there was pain with weight bearing and lifting.  Muscle strength was 5/5.  The examination was negative for ankylosis.  Hawkins' impingement test was positive, but the empty-can test and the external rotation/infraspinatus strength test were negative.  The Veteran was unable to perform the lift-off subscapularis test.

There was no recurrent dislocation of the glenohumeral joint.  However, the examiner did note the Veteran's post traumatic arthritis affected his range of motion the shoulder glenohumeral joint.  There was tenderness of the AC joint and a positive cross-body adduction test.  The examiner noted that the Veteran had a positive neer test on the left hand side and that he had arthroscopic incisions without significant scarring.

The examiner clarified that the functionality of the Veteran's left shoulder was not equivalent to that equally served by amputation.  Functional impact of his disability was limiting heavy lifting, lifting overhead, reaching behind, and repetitive lifting.   However, the examiner opined that his condition should not prevent sedentary or lighter duty.  The examiner concluded by indicated that there was pain in non-weight bearing, passive ROM, and weight bearing.  Pain in non-weight bearing did not cause functional loss.  However, pain in passive ROM caused reduction in ROM.  Pain with weight bearing caused limited range of active motion.  Specifically, once bearing any weight his functional range decreased further dependent upon how much he resists or carries.  Deluca could not be obtained without resorting to mere speculation as the examiner could not view the Veteran outside of the clinical arena.

The remaining evidence of record is duplicative of the aforementioned.





Merits

As indicated above, entitlement to a compensable rating under DC 5203 is not for application as the record is negative for evidence of dislocation, malunion or nonunion of scapula or clavicle.  DC 5200 is not for application either.  There was only one instance of abduction ROM equating to 60 degrees. The findings of this single report are viewed as being any outlier.  The remainder of the record establishes that his ROM well exceeded, if not doubled, 60 degrees. Moreover, the claims file is negative for a finding of ankylosis.  DCs 5202 is also not for application as the claims file is negative for evidence of impairment of humerus resulting in loss of head, nonunion, fibrous union, malunion, or marked deformity.

Further, to the extent the Veteran has indicated that his current shoulder disability should encompass additional symptoms e.g., pain shooting from his neck, across his shoulder, and down his arm, such symptoms have been accorded to his non-service-connected cervical spine.  As stated, the denial of entitlement to service connection for such radicular symptoms was not appealed; therefore they are not ripe for consideration.  

That said, the Veteran's current 20 percent rating was provided through the guise of 4.59 in that the RO was attempting to compensate for painful joints.  In this regard, he was provided the lowest compensable rating for limitation of movement of a painful joint under DC 5201.  Initially, the Board notes that review of the record does not establish that the Veteran would be entitled to a 20 percent rating or higher under DC 5201 without consideration of the provisions of 4.59.  In that regard, the Board acknowledges the notations by physicians of significant pain beginning at 90 degrees.  However, these notations appear to be outliers, as the vast majority of record does not reflect that the Veteran's shoulder was limited to 90 degrees.  The record reflects for the majority of the clinical and examination evidence his movements have consistently exceeded 90 degrees.  Furthermore, the record is completely negative for any indication that the Veteran's shoulder had ROM to only 25 degrees from the side.  

Correspondingly, the Board does not find that given the record, the Veteran should be entitled to a 30 percent rating.  In rendering this determination, the Board recognizes that pain is present when he moves his shoulder, however, here he generally did not experience significant change upon repetition.  The Board also acknowledges that the Veteran's pain may prohibit him from performing tasks, especially overhead tasks.  Nevertheless, pain of the shoulder generally does not prevent the Veteran from using and moving his arm.  Thus, the Veteran's shoulder disability, even with pain continued to more nearly approximate the assigned 20 percent rating.  

Finally, as stated the current 20 percent rating was assigned by the RO under 38 C.F.R. 4.59 in recognition of the Veteran's shoulder painful motion, tenderness, and limited motion.  To that end, the Board has considered the application of a separate compensable rating under 5010 as the Veteran suffers from AC and glenohumeral joint arthritis, both of which have been accorded to the progression of his initial in-service injury.  However, the pain and limited ROM associated with both conditions are already accorded for in relation to his current 20 percent rating.  Therefore, to provide for an additional 10 percent rating beyond his current 20 percent rating would equate to impermissible pyramiding.  38 C.F.R. § 4.14; See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In sum, at all relevant times, the Veteran's complaints of pain, limitation of movement, and functional impairments have been duly considered and as indicated above were incorporated within his current 20 percent rating.  However, the Board does not find that his reports of pain or adjoining symptomatology would warrant a rating in excess of 20 percent as for the vast majority of the appeal the Veterans pain has not limited his motion equivalent to at least shoulder height, let alone less.  Finally, as indicated above, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons expressed, the preponderance of the evidence is against the claim for a rating higher than 20 percent for the left shoulder and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).

Neither the Veteran, nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  To the extent employment impairment was noted on RO DRO informal conference hearing, the Veteran did not report total unemployability.  See September 2015 Report.  Moreover, since May 2013 RO adjudication and denial of entitlement to a total disability individual unemployability rating the Veteran has not reasserted entitlement.


ORDER

Entitlement to a rating in excess of 20 percent for residuals, separation, acromioclavicular joint, left shoulder with degenerative changes is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


